
	

113 S1444 IS: Medicare Access to Rural Anesthesiology Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1444
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Wyden (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide payment under part A of the Medicare Program on a reasonable cost basis
		  for anesthesia services furnished by an anesthesiologist in certain rural
		  hospitals in the same manner as payments are provided for anesthesia services
		  furnished by anesthesiologist assistants and certified registered nurse
		  anesthetists in such hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Access to Rural
			 Anesthesiology Act of 2013.
		2.Medicare part A
			 payment for anesthesiologist services in certain rural hospitals based on CRNA
			 pass-through rules
			(a)In
			 GeneralSection 1814 of the Social Security Act (42 U.S.C. 1395f)
			 is amended by adding at the end the following new subsection:
				(m)Anesthesiologist
		  Services Provided in Certain Rural Hospitals(1)Notwithstanding any
				other provision of this title, coverage and payment shall be provided under
				this part for physicians’ services that are anesthesia services furnished by a
				physician who is an anesthesiologist in a rural hospital described in paragraph
				(3) in the same manner as payment is made under the exception provided in
				section 9320(k) of the Omnibus Budget Reconciliation Act of 1986, as amended by
				section 6132 of the Omnibus Budget Reconciliation Act of 1989 (42 U.S.C. 1395k
				note) (relating to payment on a reasonable cost, pass-through basis), for
				certified registered nurse anesthetist services furnished by a certified
				registered nurse anesthetist in a hospital described in such section.
						(2)No payment shall be made under any
				other provision of this title for physicians’ services for which payment is
				made under this subsection.
						(3)A rural hospital described in this
				paragraph is a hospital described in section 9320(k) of the Omnibus Budget
				Reconciliation Act of 1986, as so amended (42 U.S.C. 1395k note), except
				that—
							(A)any reference in such section to a
				certified registered nurse anesthetist or anesthetist
				is deemed a reference to a physician who is an anesthesiologist or
				anesthesiologist, respectively; and
							(B)any reference to January 1,
				1988 or 1987 is deemed a reference to such date and year as
				the Secretary shall
				specify.
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to services
			 furnished during cost reporting periods beginning on or after the date of the
			 enactment of this Act.
			
